Title: To Benjamin Franklin from John MacMahon, 19 December 1777
From: MacMahon, John
To: Franklin, Benjamin


Sir
At the Military School Dec. the 19th. 1777
At my return here the day before yesterday, I found the chief Gentlemen of this house assembled, who are all wellwishers to your cause, and great admirers of your exalted and respectable character. They were highly pleased with the confirmation and detail of the good news I gave them. Prince De Montbarrey, who was not yet gone away, said that it was lucky, Bourgoin’s defeat did not happen at Autumn, for that the people must have been inflamed with such alacrity and martial Spirit, that even the men of fourscore would have quitted the business of harvest, to run to arms, and chase their oppressors from every part of America. The Commander of this establishment, M. Le Marquis De Tinbrune, a Major General, desires exceedingly that you would be so kind as to pay a visit to so near Neighbours as we are; and to commence an acquaintance, has recourse to my mediation to pray you to dine here any day you please next week, with your Grandson, and Mr. Dean, or any other friends you think proper to bring with you. This favor will flatter him very much, and more my self, as it will prove that you have some regard for the mediator, in condescending to my request. This indeed I pretend no other right to, but the high respect nearer to veneration, with which I have the honour to be Sir your most humble and obedient Servant
J. MacMahon
 
Addressed: A Monsieur / Monsieur Franklin chez / Monsieur Ray De Chaumont / à Passy
Notation: McMahon 19. Decr. 77.
